Citation Nr: 1617804	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-30 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran had active service from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously before the Board in November 2015, when it was remanded for examination of the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service.  

2.  VA examinations reveal a current right ear hearing loss disability for VA purposes.

3.  The Veteran is service-connected for tinnitus and left ear hearing loss.  

4.  The Veteran's current right ear hearing loss is at least as likely the result of noise exposure in military service as it is the result of any other possible cause of sensorineural hearing loss.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he has hearing loss as a result of military noise exposure.  His military records confirm he served in the Air Force and that at the beginning of his service he was a vehicle operator.  Accordingly, the Board finds as fact that the Veteran experienced noise exposure during service.  

Several VA audiology examination reports confirm that he Veteran has a current right ear hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  However, the medical opinions indicate that the Veteran's right ear hearing loss is not related to service, based on the audiology findings in the service treatment records.  
On a DBQ Medical Opinion report, dated in January 2016, the reviewer stated that right ear hearing loss was less likely than not incurred in service or caused by an in-service injury, event or illness.  The examiner noted that "[t]he [s]eparation hearing test (7/11/63) revealed hearing sensitivity well within normal limits between 500-6000 Hz in the right ear, with pure-tone thresholds of 0-5 dB at 500 Hz-4000 Hz, and 10 dB at 6000 Hz."  The examiner then stated that "[w]ith such low, excellent thresholds in the right ear at military separation, there was no evidence of acoustic trauma during military service.  The weight of the medical evidence does not support acoustic trauma for the right ear during military service."  

However, the Board notes that service connection has been established for tinnitus based upon the Veteran's in-service noise exposure.  In this regard, the VA examiner noted on an April 2013 VA examination report, "Regarding tinnitus claim noise is confirmed:  Jet aircraft; Motor pool; Rifle fire in basic training."  

The Board could remand for clarification of the medical opinion in this case.  However, in light of the Veteran's advanced age and the time involved in remanding the case for another opinion, and given that noise exposure in service has been conceded, that the Veteran has been diagnosed with sensorineural hearing loss, and that one of the two most common causes of sensorineural hearing loss is noise-induced hearing loss (see VA Training Letter 10-02, page3), the Board will instead resolve all doubt in the Veteran's favor in this case and find that the Veteran's current right ear hearing loss is at least as likely the result of noise exposure in military service as it is the result of any other possible cause of sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for right ear hearing loss is warranted.  



ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


